DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken et al. (U.S. Publication No. 2014/0121999, hereinafter Bracken) in view of Liu (WO 2014044216, hereinafter Liu.  The examiner is relying upon a machine translation, which is being supplied to the applicant).
	With respect to claim 1, Bracken discloses [see fig 7 unless otherwise noted] a system for monitoring pressure transients and pipe bursts in a pipeline network, the system comprising:
   a pressure sensor configured to measure pressure in a pipe and to generate a pressure signal;
   a hydrophone configured to continuously [fig 10 step 158 shows continuous] measure and detect a change of the pressure and to generate a hydrophone signal responsive to the change of the pressure;  [See fig 7,  paragraph 57 shows that sensor assembly 102 includes a hydrophone and pressure sensor.  Also see paragraph 64 for how the hydrophone and pressure sensor are used]
   a high pass filter [part of 114, see paragraph 44] configured to receive the hydrophone signal from the hydrophone and to filter a portion of the received hydrophone signal corresponding to a particular 
    a comparator [132, para 52] configured to receive the hydrophone signal filtered by the high pass filter and to generate an interrupt signal when the filtered hydrophone signal satisfies a threshold value;
   and a microcontroller [116] configured to
   stay in a sleep mode until receiving from the comparator the interrupt signal generated according to the filtered hydrophone signal,
 start to switch on the pressure sensor to obtain the pressure signal generated by the pressure sensor after being woken up, [ See paragraph 52 for sleep/wake cycles. para 57 specifically shows hydrophone waking other sensors ]
  set a time stamp of an interrupt trigged by the interrupt signal, record pressure transient signals associated with the time stamp [see para 49, data time stamped], and
   transmit the recorded pressure transient signals to a server [para 49] for analyzation via a computer network.
	Bracken does not disclose that the microcontroller is configured to receive from the server an acknowledgement that sufficient data has been received, and responsive to receiving the acknowledgement, return to the sleep mode.
	Liu discloses that the microcontroller is configured to receive from the server an acknowledgement that sufficient data has been received, and responsive to receiving the acknowledgement, return to the sleep mode.  See page 14, 1st paragraph.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Bracken such that the microcontroller is configured to receive from the server an acknowledgement that sufficient data has been received, and responsive to receiving the acknowledgement, return to the sleep mode for the benefits of both ensuring that sufficient data is 
	With respect to claim 2, Bracken discloses that the high pass filter is configured to filter out frequencies that are below the particular frequency from the hydrophone signal, wherein the frequencies being filtered out are irrelevant to the pressure transients being monitored.  See para 59 
	With respect to claim 3, Bracken discloses that the microcontroller, after being woken up by the interrupt signal, starts to record the pressure signal generated by the pressure sensor via a first channel and to record the hydrophone signal generated by the hydrophone via a second channel.  See paragraph 41 and consider that sensor assembly 102 has 3 independent channels 106 leading into the sensor interface [114].
	With respect to claim 4, Bracken discloses that the pressure sensor is configured to stay in the sleep mode until being woken up by the microcontroller.  See para 52
	With respect to claim 5, Bracken discloses that the microcontroller returns to the sleep mode after a predetermined period of time or after completing analyzation of the pressure signal.  See para 52, 10 mins. 
	With respect to claim 8, Bracken discloses that the microcontroller includes at least one analog to digital converter and at least one processing unit [124; fig 8]. See para 58 and note that an analogue pressure signal is turned into a digital signal and fed to the dsp, digital signal processor.  
	With respect to claim 9, Bracken discloses that the microcontroller is configured to transmit data based on the pressure signal and the hydrophone signal to a server [12, fig 1.  ] for analyzation via a computer network [22, fig 1].
	With respect to claim 10, Bracken discloses a method for monitoring pressure transients and pipe bursts in a pipeline network, the method comprising:

   generating a hydrophone signal responsive to a change of pressure in a pipe continuously [fig 10 step 158] measured and detected by a hydrophone;  [See para 57 for hydrophone, and para 64 for more details on its use]
    filtering, using a high pass filter [para 44, part of 114], a portion of the hydrophone signal corresponding to a particular frequency [para 59], said particular frequency being associated with the pressure transients;  
   generating, by a comparator [132, para 52] an interrupt signal when the hydrophone signal filtered by the high pass filter satisfies a threshold value;
   causing a microcontroller [116] to stay in a sleep mode until receiving from the comparator the interrupt signal generated according to the filtered hydrophone signal; [See paragraph 52 for wake/sleep cycle, para 57 specifically shows hydrophone waking other sensors]
  causing the microcontroller to start to switch on the pressure sensor to obtain the pressure signal generated by the pressure sensor after being woken up; [para 57 specifically shows hydrophone waking other sensors]
  setting, by the microcontroller, a time stamp of an interrupt triggered by the interrupt signal, and recording a pressure transient signals associated with the time stamp [see para 49]; and
   transmitting, by the microcontroller, the recorded pressure transient signals to a server [see para 49] for analyzation via a computer network.
	Bracken does not disclose that the microcontroller is configured to receive from the server an acknowledgement that sufficient data has been received, and responsive to receiving the acknowledgement, return to the sleep mode.
st paragraph.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Bracken such that the microcontroller is configured to receive from the server an acknowledgement that sufficient data has been received, and responsive to receiving the acknowledgement, return to the sleep mode for the benefits of both ensuring that sufficient data is captured to determine the pipe burst, while minimizing power consumption by returning to sleep mode faster.
	With respect to claim 11, Bracken discloses that the high pass filter filters out frequencies that are below the particular frequency from the hydrophone signal, wherein the frequencies being filtered out are irrelevant to the pressure transients being monitored.  Para 59
	With respect to claim 12, Bracken discloses further comprising: recording, by the microcontroller after being woken by the interrupt signal, the pressure signal generated by the pressure sensor via a first channel and the hydrophone signal generated by the hydrophone via a second channel.  See paragraph 41 and consider that sensor assembly 102 has 3 independent channels 106 leading into the sensor interface [114].
	With respect to claim 13, Bracken discloses that the pressure sensor stays in the sleep mode until being woken up by the microcontroller.  Para 52
	With respect to claim 15, Bracken discloses that, the microcontroller returns to the sleep mode after a predetermined period of time or after completing analyzation of the pressure signal.  Para 52, 10 mins.

	With respect to claim 17, Bracken discloses further comprising: transmitting data based on the pressure signal and the hydrophone signal to the server for analyzation via a computer network.  para 49
	With respect to claim 18, Bracken discloses a device for monitoring pressure transients and pipe bursts in a pipeline network, the device comprising:
   a pressure sensor configured to measure pressure in a pipe and to generate a pressure signal;
   a hydrophone sensor configured to continuously measure and detect a change of the pressure and to generate a hydrophone signal responsive to the change of the pressure
[See fig 7, paragraph 57 shows that sensor assembly 102 includes a hydrophone and pressure sensor.  Also see paragraph 64 for how the hydrophone and pressure sensor are used]
   a high pass filter [part of 114, para 44] configured to receive the hydrophone signal from the hydrophone sensor and to filter a portion of the received hydrophone signal corresponding to a particular frequency [para 59], said particular frequency being associated with the pressure transients;
   a comparator configured to receive the hydrophone signal filtered by the high pass filter and to generate an interrupt signal when the filtered hydrophone signal satisfies a threshold value; para 52 “configured to wake up the processor 124 in the event that a large leak… has been detected” Whatever threshold is used to determine if the leak is large reads on the claimed threshold value
   and a microcontroller [116] configured to stay in a sleep mode until receiving from the comparator the interrupt signal generated according to the filtered hydrophone signal,
  start to switch on the pressure sensor to obtain the pressure signal generated by the pressure sensor after being woken up [para 57], 

  transmit the recorded pressure transient signals to a server [para 49] for analyzation via a computer network.
	Bracken does not disclose that the microcontroller is configured to receive from the server an acknowledgement that sufficient data has been received, and responsive to receiving the acknowledgement, return to the sleep mode.
	Liu discloses that the microcontroller is configured to receive from the server an acknowledgement that sufficient data has been received, and responsive to receiving the acknowledgement, return to the sleep mode.  See page 14, 1st paragraph.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Bracken such that the microcontroller is configured to receive from the server an acknowledgement that sufficient data has been received, and responsive to receiving the acknowledgement, return to the sleep mode for the benefits of both ensuring that sufficient data is captured to determine the pipe burst, while minimizing power consumption by returning to sleep mode faster.
	With respect to claim 19, Bracken discloses that the high pass filter is configured to filter out frequencies that are below the particular frequency from the hydrophone signal, wherein the frequencies being filtered out are irrelevant to the pressure transients being monitored.  See para 59
	With respect to claim 20, Bracken discloses that the microcontroller, after being woken up by the interrupt signal, starts to record the pressure signal generated by the pressure sensor via a first channel and to record the hydrophone signal generated by the hydrophone via a second channel.  See paragraph 41 and consider that sensor assembly 102 has 3 independent channels 106 leading into the sensor interface [114].

Claims 6, 21-25, 27-32 and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken and Liu in further view of Van Mourik (U.S. Patent No. 3,866,146, hereinafter Van Mourik).
	With respect to Claim 6, Bracken shows the sensor assembly 102 having amplification circuitry [see para 44] but provides no further details, such as further comprising a non-inverting amplifier and an inverting amplifier configured to process positive and negative pressure transients.
	Van Mourik shows using differential amplifiers with inverting and non-inverting inputs.  See column 2, lines 26-32.   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the combination of Bracken and Liu by including a non-inverting amplifier and an inverting amplifier configured to process positive and negative pressure transients in Bracken’s amplification circuitry for the benefit of being able to determine pipe burst with both positive and negative pressure readings from the pressure sensor.  
	With respect to Claim 21, Bracken discloses a system for monitoring pressure transients and pipe bursts in a pipeline network, the system comprising: a pressure sensor configured to measure pressure in a pipe and to generate a pressure signal; a hydrophone configured to detect a change of the pressure and to generate a hydrophone signal responsive to the change of the pressure; [See fig 7, paragraph 57 shows that sensor assembly 102 includes a hydrophone and pressure sensor.  Also see paragraph 64 for how the hydrophone and pressure sensor are used]
     a high pass filter [part of 114, para 44] configured to receive the hydrophone signal from the hydrophone and to filter a portion of the received hydrophone signal corresponding to a particular frequency [para 59];
     a comparator [132, para 52] configured to receive an amplifier output signal [para 44] and to generate an interrupt signal when the amplifier output signal satisfies a threshold value;

	Bracken does not disclose that the microcontroller is configured to receive from the server an acknowledgement that sufficient data has been received, and responsive to receiving the acknowledgement, return to the sleep mode.
	Liu discloses that the microcontroller is configured to receive from the server an acknowledgement that sufficient data has been received, and responsive to receiving the acknowledgement, return to the sleep mode.  See page 14, 1st paragraph.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Bracken such that the microcontroller is configured to receive from the server an acknowledgement that sufficient data has been received, and responsive to receiving the acknowledgement, return to the sleep mode for the benefits of both ensuring that sufficient data is captured to determine the pipe burst, while minimizing power consumption by returning to sleep mode faster.
	Bracken does not disclose a non-inverting amplifier configured to receive a hydrophone signal filtered by the high pass filter and to output a positive voltage signal when the hydrophone signal filtered by the high pass filter is a positive voltage signal; an inverting amplifier configured to receive the hydrophone signal filtered by the high pass filter and to output a positive voltage signal when the hydrophone signal filtered by the high pass filter is a negative voltage signal; the comparator being 
	Van Mourik shows using differential amplifiers with inverting and non-inverting inputs.  See column 2, lines 26-32.   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the combination of Bracken and Liu to include a non-inverting amplifier configured to receive a hydrophone signal filtered by the high pass filter and to output a positive voltage signal when the hydrophone signal filtered by the high pass filter is a positive voltage signal; an inverting amplifier configured to receive the hydrophone signal filtered by the high pass filter and to output a positive voltage signal when the hydrophone signal filtered by the high pass filter is a negative voltage signal; the comparator being configured to receive an amplifier output signal output from at least one of the non-inverting amplifier or the inverting amplifier and to generate an interrupt signal when the amplifier output signal satisfies a threshold value for the benefit of being able to determine pipe burst with both positive and negative pressure readings from the pressure sensor.
	With respect to Claim 22, Bracken discloses that the high pass filter is configured to filter out frequencies that are below the particular frequency from the hydrophone signal, wherein the frequencies being filtered out are irrelevant to the pressure transients being monitored.  See para 59
	With respect to Claim 23, Bracken discloses that the microcontroller, after being woken up by the interrupt signal, starts to record the pressure signal generated by the pressure sensor via a first channel and to record the hydrophone signal generated by the hydrophone via a second channel.  See para 41 and consider that sensor assembly 102 has3 independent channels 106 leading into the sensor interface 114.

	With respect to Claim 25, Bracken discloses that the microcontroller returns to the sleep mode after a predetermined period of time or after completing analyzation of the pressure signal.  See para 52, 10 mins.
	With respect to Claim 27, Bracken discloses that the microcontroller includes at least one analog to digital converter and at least one processing unit [124; fig 8].  See para 58 and note that an analogue pressure signal is turned into a digital signal and fed to the dsp, digital signal processor.
	With respect to Claim 28, Bracken discloses that the microcontroller is configured to transmit data based on the pressure signal and the hydrophone signal to a server [12; fig 1] for analyzation via a computer network [22; fig 1].
	With respect to Claim 29, Bracken discloses a method for monitoring pressure transients and pipe bursts in a pipeline network, the method comprising: generating a hydrophone signal [See fig 7, paragraph 57 shows that sensor assembly 102 includes a hydrophone and pressure sensor.  Also see paragraph 64 for how the hydrophone and pressure sensor are used] responsive to a change of pressure in a pipe measured by a hydrophone; filtering, using a high pass filter [part of 114, see para 44], a portion of the hydrophone signal corresponding to a particular frequency; receiving, by an amplifier [para 44], a hydrophone signal filtered by the high pass filter, generating an interrupt signal [via 132, para 52] when an amplifier output signal satisfies a threshold value; waking up a microcontroller [116] from a sleep mode [see para 52 for sleep/wake cycles, para 57 specifically shows hydrophone waking other sensors] responsive to receiving the interrupt signal generated based on the amplifier output signal, wherein the microcontroller switches on a pressure sensor which measures the pressure in the pipe and generates a pressure signal; setting a time stamp of an interrupt trigged by the interrupt signal, and recording the pressure signal generated by the pressure sensor [recorded in database 76] and with 
	Bracken does not disclose that the microcontroller is configured to receive from the server an acknowledgement that sufficient data has been received, and responsive to receiving the acknowledgement, return to the sleep mode.
	Liu discloses that the microcontroller is configured to receive from the server an acknowledgement that sufficient data has been received, and responsive to receiving the acknowledgement, return to the sleep mode.  See page 14, 1st paragraph.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Bracken such that the microcontroller is configured to receive from the server an acknowledgement that sufficient data has been received, and responsive to receiving the acknowledgement, return to the sleep mode for the benefits of both ensuring that sufficient data is captured to determine the pipe burst, while minimizing power consumption by returning to sleep mode faster. 
	Bracken does not disclose receiving, by a non-inverting amplifier, a hydrophone signal filtered by the high pass filter and outputting a positive voltage signal when the hydrophone signal filtered by the high pass filter is a positive voltage signal; receiving, by an inverting amplifier, the hydrophone signal filtered by the high pass filter and outputting a positive voltage signal when the hydrophone signal filtered by the high pass filter is a negative voltage signal; generating an interrupt signal when an amplifier output signal output from at least one of the non-inverting amplifier or the inverting amplifier satisfies a threshold value.
	Van Mourik shows using differential amplifiers with inverting and non-inverting inputs.  See column 2, lines 26-32.   

	With respect to Claim 30, Bracken discloses that the high pass filter filters out frequencies that are below the particular frequency from the hydrophone signal, wherein the frequencies being filtered out are irrelevant to the pressure transients being monitored.  See para 59.
	With respect to Claim 31, Bracken discloses disclose further comprising: recording, by the microcontroller after being woken by the interrupt signal, the pressure signal generated by the pressure sensor via a first channel and the hydrophone signal generated by the hydrophone via a second channel.  [para 41 and consider that sensor assembly 102 has 3 channels 106 leading into sensor interface 114]
	With respect to Claim 32, Bracken discloses that the pressure sensor stays in the sleep mode until being woken up by the microcontroller.  See para 52.
	With respect to Claim 34, Bracken discloses that the microcontroller returns to the sleep mode after a predetermined period of time or after completing analyzation of the pressure signal.  See para 52, 10 mins.
	With respect to Claim 35, Bracken discloses that the microcontroller includes at least one analog to digital converter and at least one processing unit [124; fig 8].  See para 58 and note that an analogue pressure signal is turned into a digital signal and fed to the dsp, digital signal processor.

	With respect to Claim 37, Bracken discloses a device for monitoring pressure transients and pipe bursts in a pipeline network, the device comprising: a pressure sensor configured to measure pressure in a pipe and to generate a pressure signal; a hydrophone sensor configured to detect a change of the pressure and to generate a hydrophone signal responsive to the change of the pressure [see fig 7, para 57 shows that sensor assembly 102 includes a hydrophone and a pressure sensor, also see para 64 for how hydrophone and pressure sensor are used]; a high pass filter [part of 114, see para 44] configured to receive the hydrophone signal from the hydrophone sensor and to filter a portion of the received hydrophone signal corresponding to a particular frequency [para 59]; an amplifier [para 44] configured to receive a hydrophone signal filtered by the high pass filter; a comparator [132, para 52] configured to receive an amplifier output signal output to generate an interrupt signal when the amplifier output signal satisfies a threshold value; and a microcontroller [116] configured to stay in a sleep mode until receiving from the comparator the interrupt signal generated according to the amplifier output signal, start to switch on the pressure sensor to obtain the pressure signal generated by the pressure sensor after being woken up [See para 52 for sleep/wake cycles, para 57 specifically shows hydrophone waking other sensors] set a time stamp of an interrupt triggered by the interrupt signal, and record pressure transient signals associated with the time stamp [see para 49], transmit the recorded pressure transient signals to a server for analyzation via a computer network.
	Bracken does not disclose that the microcontroller is configured to receive from the server an acknowledgement that sufficient data has been received, and responsive to receiving the acknowledgement, return to the sleep mode.
st paragraph.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Bracken such that the microcontroller is configured to receive from the server an acknowledgement that sufficient data has been received, and responsive to receiving the acknowledgement, return to the sleep mode for the benefits of both ensuring that sufficient data is captured to determine the pipe burst, while minimizing power consumption by returning to sleep mode faster. 
	Bracken does not disclose receiving, by a non-inverting amplifier, a hydrophone signal filtered by the high pass filter and outputting a positive voltage signal when the hydrophone signal filtered by the high pass filter is a positive voltage signal; receiving, by an inverting amplifier, the hydrophone signal filtered by the high pass filter and outputting a positive voltage signal when the hydrophone signal filtered by the high pass filter is a negative voltage signal; generating an interrupt signal when an amplifier output signal output from at least one of the non-inverting amplifier or the inverting amplifier satisfies a threshold value.
	Van Mourik shows using differential amplifiers with inverting and non-inverting inputs.  See column 2, lines 26-32.   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the combination of Bracken and Liu to receive, by a non-inverting amplifier, a hydrophone signal filtered by the high pass filter and outputting a positive voltage signal when the hydrophone signal filtered by the high pass filter is a positive voltage signal; receiving, by an inverting amplifier, the hydrophone signal filtered by the high pass filter and outputting a positive voltage signal when the hydrophone signal filtered by the high pass filter is a negative voltage signal; 
	With respect to Claim 38, Bracken discloses that the high pass filter is configured to filter out frequencies that are below the particular frequency from the hydrophone signal, wherein the frequencies being filtered out are irrelevant to the pressure transients being monitored.  See para 59.
	With respect to Claim 39, Bracken discloses that the microcontroller, after being woken up by the interrupt signal, starts to record the pressure signal generated by the pressure sensor via a first channel and to record the hydrophone signal generated by the hydrophone via a second channel.  See para 41 and consider that sensor assembly 102 has 3 independent channels 106 leading into sensor interface 114.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken and Liu in further view of Liu et al. (U.S. Publication No. 2015/0102796, hereinafter Liu2).
	With respect to Claim 7, Bracken does not disclose further comprising a peak detector configured to provide a maximal value of the hydrophone signal to keep the hydrophone signal stable.
	Liu2 shows using a peak detector connected to amplification circuitry for the benefit of producing a stable signal.  See abstract.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Bracken and Liu such that Bracken’s amplification circuitry is connected to a peak detector configured to provide a maximal value of the hydrophone signal to keep the hydrophone signal stable.
	With respect to Claim 14, Bracken does not disclose further comprising: providing, by a peak detector, a maximal value of the hydrophone signal to keep the hydrophone signal stable.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the combination of Bracken and Liu such that Bracken’s amplification circuitry is connected to a peak detector configured to provide a maximal value of the hydrophone signal to keep the hydrophone signal stable.
Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken, Liu and Van Mourik in further view of Liu2.
	With respect to Claim 26, Bracken does not disclose further comprising a peak detector configured to provide a maximal value of the hydrophone signal to keep the hydrophone signal stable.
	Liu2 shows using a peak detector connected to amplification circuitry for the benefit of producing a stable signal.  See abstract.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Bracken, Liu and Van Mourik such that the amplification circuitry is connected to a peak detector configured to provide a maximal value of the hydrophone signal to keep the hydrophone signal stable.
	With respect to Claim 33, Bracken does not disclose further comprising: providing, by a peak detector, a maximal value of the hydrophone signal to keep the hydrophone signal stable.
	Liu2 shows using a peak detector connected to amplification circuitry for the benefit of producing a stable signal.  See abstract.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Bracken, Liu and Van Mourik by providing, by a peak detector, a maximal value of the hydrophone signal to keep the hydrophone signal stable.
Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are moot.  The arguments pertain solely to the newly amended limitations.  Although these limitations were not taught by the previous prior art, a new reference Liu teaches the new limitations.  See the body of the rejection above for details.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
                                                                                                                                                                                           /LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855